To obtain summary judgment, the movant "must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issue of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324). Here the defendant made such a showing (see, Zuckerman v City of New York, 49 NY2d 557). The plaintiff’s opposing papers did not constitute sufficient proof to defeat the motion for summary judgment because they consisted entirely of conclusory statements and unsubstantiated allegations (see, Zuckerman v City of New York, supra). We further find that the Supreme Court properly denied the plaintiffs cross motion for leave to serve an amended summons and second amended complaint pursuant to CPLR 305, 2215, and 3025 (b).
We have reviewed the plaintiffs remaining contentions and find them to be without merit. Mangano, P. J., Rosenblatt, Ritter and Copertino, JJ., concur.